18-3100
     Bilali v. Garland
                                                                               BIA
                                                                          Conroy, IJ
                                                                       A206 228 237
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of July, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            GUIDO CALABRESI,
 9            BARRINGTON D. PARKER,
10                 Circuit Judges.
11   _____________________________________
12
13   HALIM BILALI,
14            Petitioner,
15
16                       v.                                  18-3100
17                                                           NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Gregory Marotta, Esq., Vernon,
24                                       NJ.
25
26   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
27                                       General; Jessica A. Dawgert,
28                                       Senior Litigation Counsel; Jacob
29                                       A. Bashyrov, Trial Attorney,
30                                       Office of Immigration Litigation,
1                                 United States Department of
2                                 Justice, Washington, DC.

 3        UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED that the petition for review

 6   is DENIED.

 7        Petitioner Halim Bilali, a native and citizen of Albania,

 8   seeks review of a September 25, 2018, decision of the BIA

 9   affirming a October 25, 2017, decision of an Immigration Judge

10   (“IJ”) denying Bilali’s application for asylum, withholding

11   of removal, and relief under the Convention Against Torture

12   (“CAT”).     In re Halim Bilali, No. A 206 228 237 (B.I.A. Sept.

13   25, 2018), aff’g No. A 206 228 237 (Immig. Ct. N.Y. City Oct.

14   25, 2017).        We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16        We have reviewed both the IJ’s and BIA’s decisions “for

17   the sake of completeness.”      Wangchuck v. Dep’t of Homeland

18   Sec., 448 F.3d 524, 528 (2d Cir. 2006).            The applicable

19   standards of review are well established.            See 8 U.S.C.

20   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76–

21   77   (2d   Cir.   2018).    “Considering   the   totality   of   the

22   circumstances, and all relevant factors, a trier of fact may


                                      2
1    base a credibility determination on . . . the consistency

2    between the applicant’s . . . written and oral statements .

3    . . , the internal consistency of each such statement, the

4    consistency of such statements with other evidence of record

5    . . . without regard to whether an inconsistency, inaccuracy,

6    or falsehood goes to the heart of the applicant’s claim, or

7    any other relevant factor.”       8 U.S.C. § 1158(b)(1)(B)(iii).

 8   “We defer . . . to an IJ’s credibility determination unless,

 9   from the totality of the circumstances, it is plain that no

10   reasonable fact-finder could make such an adverse credibility

11   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

12   2008); accord Hong Fei Gao, 891 F.3d at 76.               The agency’s

13   adverse credibility determination is supported by substantial

14   evidence   given   the   fundamental    discrepancies     in   Bilali’s

15   accounts   of   the   physical   harm   that   he   and    his   family

16   experienced in Albania.      See 8 U.S.C. § 1158(b)(1)(B)(iii).

17       The agency reasonably relied on Bilali’s omission from

18   his asylum application of an attack in 2013, which Bilali

19   testified was the most serious harm he suffered in Albania.

20   Despite Bilali’s testimony that the incident was so severe

21   that it caused him to flee Albania, he did not include any

22   reference to it in his application.            Because his asylum
                                      3
1    application described more distant and less severe instances

2    of harm in detail, the agency reasonably relied on this

3    omission in support of its credibility finding.                     See Hong Fei

4    Gao, 891 F.3d at 78 (explaining that “the probative value of

5    a witness’s prior silence on particular facts depends on

6    whether those facts are ones the witness would reasonably

7    have been expected to disclose”).

 8          Bilali’s      credibility    was     further     undermined         by   his

 9   inconsistent accounts of other physical harm in his credible

10   fear    interview     with    an   asylum     officer,    application,           and

11   testimony.      As an initial matter, the agency did not err in

12   relying    on     Bilali’s    statement       during    his    credible         fear

13   interview that he had never been physically harmed in Albania,

14   because the record of this interview bore sufficient indicia

15   of reliability so as to warrant evidentiary weight.                    See Ming

16   Zhang v. Holder, 585 F.3d 715, 725 (2d Cir. 2009).                   The record

17   is typewritten, setting forth clear questions and answers,

18   and reflects questions designed to elicit details of Bilali’s

19   asylum claim.         Moreover, an interpreter was present, and

20   there     is    no     indication      that     Bilali        had    difficulty

21   communicating.          The   agency   was     not     compelled      to   accept

22   Bilali’s explanation that he misunderstood the question and
                                            4
 1   was under stress at the time, because Bilali was otherwise

 2   responsive to the asylum officer’s questions throughout the

 3   interview.      See Hong Fei Gao, 891 F.3d at 76; Majidi v.

 4   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

 5   do    more    than    offer    a   plausible    explanation     for    his

 6   inconsistent statements to secure relief; he must demonstrate

 7   that a reasonable fact-finder would be compelled to credit

 8   his   testimony.”      (internal    citation    and   quotation       marks

 9   omitted)).

10         Bilali’s testimony that no one in his family suffered

11   any harm because of his political activities also conflicted

12   with his application and provided further support for the

13   adverse credibility finding.              In his application, Bilali

14   claimed that his brother was shot in an attempt to reach

15   Bilali, and that opposition supporters attempted to rape his

16   sister and his first cousin.             When probed on these alleged

17   incidents, however, Bilali testified that he was unsure if

18   anything happened to his family members at all.

19         The    agency   also    reasonably    determined   that   Bilali’s

20   documentary evidence did not rehabilitate his credibility.

21   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

22   (“An applicant’s failure to corroborate his or her testimony
                                          5
 1   may bear on credibility, because the absence of corroboration

 2   in     general    makes       an   applicant       unable      to     rehabilitate

 3   testimony that has already been called into question.”).                          The

 4   agency reasonably accorded little weight to letters whose

 5   authors were unavailable to testify.                   See Y.C. v. Holder, 741

 6   F.3d 324, 334 (2d Cir. 2013) (“We defer to the agency’s

 7   determination          of    the     weight      afforded      to     an    alien’s

 8   documentary       evidence.”).           And    the    letters      from   Bilali’s

 9   mother and local party leader did not corroborate Bilali’s

10   allegation of a 2013 attack because they did not discuss this

11   incident,      despite       Bilali’s     testimony      reflecting        that   his

12   mother had direct knowledge of it.                 Bilali also points to the

13   2016 State Department Human Rights Report for Albania as

14   supporting       his    petition,        but    this   report       contains      only

15   generalized       accounts         of    official      abuse     of    power       and

16   corruption rather than evidence of violence against members

17   of the Democratic Party, and is thus insufficient to support

18   his claim.        Cf. Mu Xiang Lin v. U.S. Dep’t of Justice, 432

19   F.3d    156,     160   (2d    Cir.      2005)   (requiring       “particularized

20   evidence” beyond general country conditions to support a CAT

21   claim).

22
                                               6
1          Given    that       the   omission      and    inconsistencies      related

2    directly to material aspects of Bilali’s alleged past harm

3    and   Bilali     did      not    submit       reliable      corroboration     that

 4   rehabilitated          his      testimony,          the     totality     of      the

 5   circumstances        supports      the     agency’s        adverse     credibility

6    determination.         See 8 U.S.C. § 1158(b)(1)(B)(iii); Xian Tuan

 7   Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d Cir. 2006)

 8   (holding      that    material     inconsistency           regarding     basis   of

 9   applicant’s asylum claim is substantial evidence for adverse

10   credibility      determination).                The       adverse      credibility

11   determination        is      dispositive       of    asylum,    withholding       of

12   removal, and CAT relief because all three forms of relief are

13   based on the same factual predicate.                      See Paul v. Gonzales,

14   444 F.3d 148, 156-57 (2d Cir. 2006).

15         For the foregoing reasons, the petition for review is

16   DENIED.    All pending motions and applications are DENIED and

17   stays VACATED.

18                                        FOR THE COURT:
19                                        Catherine O’Hagan Wolfe,
20                                        Clerk of Court




                                               7